        Case 1:18-cv-10016-ALC-DCF Document 67 Filed 08/07/20 Page 1 of 1



                                                                                             8/7/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                              :
  BRANDON SANDERS,
                                                              :
                                                  Plaintiff,
                                                              :
                                                              :    1:18-cv-10016 (ALC)
                     -against-
                                                              :
                                                              :    ORDER
   MAKESPACE LABS, INC,
                                                              :
                                                              :
                                               Defendant.
                                                              :
                                                              :
------------------------------------------------------------x
                                                              :
ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the motion for an order directing notice to the class pursuant to

the settlement agreement between the Parties. ECF Nos. 65-66.                   The Parties are hereby

ORDERED to appear for a telephone conference on Wednesday, August 12, 2020 at 11:00 a.m.

The Parties should contact the Court at 1-888-363-4749 (access code: 3768660).



SO ORDERED.

Dated:           August 7, 2020
                 New York, New York

                                                                _______________________________
                                                                 HON. ANDREW L. CARTER, JR.
                                                                    United States District Judge




                                                         1
